BUTTS, Justice,
dissenting.
I respectfully dissent to the characterization of the limiting instruction given by the trial court as demonstrating “some harm.”
In this case the record shows about one-half of the time consumed at the trial consisted of evidence involving the two extraneous offenses (Guerrero and Valdez). They were remarkably similar to the present facts. In both of those cases, the houses were being foreclosed upon at the time of trial. Complaints had been made to the attorney general’s office and to the district attorney’s office. Appellant acknowledged that he had talked with someone in the attorney general’s office concerning two cases. The most important fact, however, is that the defense devoted almost as much time to the Guerrero and Valdez cases as to the case on trial. Appellant testified at length and in great detail about those cases. There was no objection to admissibility of evidence concerning those two cases. In addition, defense argument was presented to the jury about those *904cases. Stated differently, the facts of the Guerrero and Valdez cases permeated the entire trial.
The theft statute regarding other transactions, now TEX.PENAL CODE ANN. § 31.03(c)(1) (Vernon 1989) is no newcomer to Texas law. See former TEX.PENAL CODE ANN. § 31.03(c)(1) (Vernon 1974). The suggested jury charge in McCLUNG, JURY CHARGES FOR TEXAS CRIMINAL PRACTICE (1987) is:
(Similar Transactions:
To Prove Knowledge & Intent)
If there is evidence before you in this case in regard to defendant’s having recently participated in other transactions or acts similar to the one for which he is now on trial, then I instruct you that you cannot consider such other transactions or acts, if any, for any purpose unless you find and believe beyond a reasonable doubt that the defendant did participate in such other transactions or committed such other acts or offenses, if any, and even then you may only consider the same in determining the knowledge and intent of the defendant, if any, in connection with the offense, if any, alleged against him in the indictment in this case, and for no other reason, (emphasis added)
Robinson v. State, 701 S.W.2d 895 (Tex.Crim.App.1985) was concerned with the admissibility of evidence of an extraneous offense. The court found that the presence or absence of deceptive intent in that case was a material issue and the introduction of the extraneous offense was thus relevant to that issue. The court further found the probative value of that evidence outweighed its prejudicial effect.
In Robinson the defendant objected to the introduction of the extraneous offense in rebuttal to a defensive theory. In the present case the Guerrero and Valdez cases were as much a part of the case in chief as the indicted offense. There was never an objection; to the contrary the defense brought out on cross-examination many of the details of those cases. Further, many details were discussed by appellant himself. Robinson stands for the proposition that once the trial court has determined the extraneous offense is relevant, and that its probative value outweighs its prejudicial effect, the trial court may properly admit evidence of the extraneous offense over objection to its admissibility. Then if the jury instruction uses the softer term “transaction,” rather than “offense” the prejudicial effect feared by the defendant which resulted from admission over objection may be lessened. See also Plante v. State, 692 S.W.2d 487 (Tex.Crim.App.1985). Robinson does not mandate that the term “transaction” must be used in all jury charges in theft by deception cases. The opinion refers to the use of that term as a factor which would lessen the prejudicial effect in a case like Robinson where the real question is the admissibility over objection.
In the present case the State and the defense concentrated on the two extraneous offenses almost to the exclusion of the main case. The prejudice, if any, was already a fait accompli when the case went to the jury. The prejudicial effect (harm) of not using the term “transactions” would be nonexistent or minimal indeed under the circumstances.
I would hold that if there were error in not using the term “transactions” in the jury charge, no harm has been demonstrated in this case where there was no objection to admissibility of the two extraneous offenses and where the appellant also brought out much of the prejudicial evidence. See Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App.1985) (opinion on rehearing).